Case 3:21-cv-01609-C-BT pte: 3 Filed 07/12/21 Page 1lof39 PagelD5

IN THE UNITED STATES DISTRICT COURMai Ay iryrour
FOR THE DISTRICT OF TEXAS Five

Joe Hunsinger 2021 JUL 12 PM I: 99

Plaintiff Pro-Se’ Case No:
DEPUTY Soot
V. 3-21C¥16

Savoy Development & Aqcuisitions LLC.
Shams Rangwala
Defendants

COMPLAINT

1.0 PARTIES

1.1 Joe Hunsinger is a an individual citizen of Texas and a resident of this
District.

1.2 Defendant Savoy Development & Adqcuisitions LLC. is a Domestic
corporation with its principal place of business at 6913 Traceland Dr., Plano, Texas
75024.

1.3. Defendant can be served by their agent Mohib Masani at 6913 Traceland Dr.,
Plano, Texas 75024.

1.4 Shams Rangwala and Mohib Masani are the managing members of Alpha
Cash Buyers, LLC.

1.5 Defendant Shams Rangwala is a natural person can be served at 6913
Traceland Dr., Plano, Texas 75024.

1.6 Defendant Shams Rangwala is a natural person and a licensed real estate
agent in the state of Texas, sales agent license # 656205. Shams Rangwala
sponsoring broker is URE Dallas LLC., corporate broker license # 588736.

 
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 2of39 PagelD 6

2.0 RISDICTION AND VENUE

2.1 This court has personal specific jurisdiction pursuant to 28 USC Section 1331
and 47 USC Section 227.

2.2 Supplemental jurisdiction for Plaintiffs state law claims arise under 28 USC
Section 1391(b)(2).

2.3. This Court has personal specific jurisdiction over Defendant because
defendant made calls to Plaintiff in this District and Defendant conducts business
in the State of Texas.

3.0 PRELIMINARY STATEMENT

3.1 This is an action for damages brought by an individual consumer for
violations of the TCPA, a federal statute enacted in response to widespread public
outrage about the proliferation of intrusive and nuisance telemarketing practices.

3.2. Senator Hollings, the TCPA’s sponsor, described these call as “the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at
night; they force the sick and elderly out of be; they hound us until we want to rip
the telephone out of the wall.”

3.3. According to findings by the FCC, the agency congress vested with authority
to issue regulations implementing the TCPA, such calls are prohibited because, as
Congress found, automated or prerecorded telephone calls are a greater nuisance
and invasion of privacy than live solicitation calls.

3.4 The national DNC registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at
those numbers. Plaintiff hereby requests a copy of Defendants DNC Policy.

 
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 3of39 PagelD 7

3.5 The TCPA regulations define “telemarketing” as “the initiation of a telephone
call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services.”

3.6 Telemarketing occurs when the context of a call indicates that it was
initiated and transmitted to a person for the purpose of promoting property,
goods, or services.

3.7. Neither the TCPA nor its implementing regulations require an explicit
mention of a good, product, or service - where the implication of an improper
purpose is “clear from the context.”

3.8 In other words, “offers that are part of an overall marketing campaign to sell
property, goods, or services constitute” telemarketing under the TCPA.

3.9 If a call is not deemed telemarketing, a Defendant must nevertheless
demonstrate that it obtained the Plaintiffs prior express consent.

3.10 The FCC has issued rulings and clarified that consumers are entitled to the
same consent-based protections for text messages.

3.11 “Unsolicited telemarketing phone calls or text messages, by their nature,
invade the privacy and disturb the solitude of their recipients.”

3.12 Plaintiff has been harmed by Defendants’ acts because his privacy has been
violated. Plaintiff was subject to annoying and harassing telephone calls (texts)
that constitute a nuisance.

3.13 Telemarketers must obey the prohibitions in the TCPA.

3.14 Telemarketing is defined as “a plan, program, or campaign which is
conducted to induce the purchase of goods or services or charitable contribution
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page4of39 PagelD 8

by use of one or more telephones and which involves more than on interstate
telephone call.

3.15 Plaintiff establishes injury in fact, if he or she suffered “an invasion of a
legally protected interest” that is “concrete and particularized” and “actual or
imminent, not conjectural or hypothetical.”

3.16 Plaintiff has the precise harm and infringe the same privacy interests
Congress sought to protect in enacting the TCPA.

3.17 Plaintiffs “express consent” is not an element of Plaintiffs prima facie case,
but is an affirmative defense for which the Defendant bears the burden of proof.

3.18 One single unsolicited marketing text or call is all it takes for a Plaintiff to
have standing and bring suit against a violator of the TCPA.

3.19 The TCPA does not bar all business-related text messaging, but instead,
focuses, in part, on cellular calls and text messages that are for the purpose of
soliciting new or additional business.

3.20 Defendants actions are a pattern and practice over time.

3.21 Defendants, in its alleged violation, was aware of the conduct and allowed it
to continue.

3.22 The impersonal and generic nature of Defendants text message(s),
demonstrate that Defendant utilized an ATDS in transmitting the message.

3.23 Text message advertisements and the use of a short code, support an
inference that the text messages use ATDS.
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page5of39 PagelID9

3.24 Plaintiff has alleged facts sufficient to infer text messages were sent using
ATDS - use of a short code and volume of mass messaging alleged would be
impractical without use of an ATDS.

3.25 Defendant used a “long code” to transmit a text to the Plaintiff. A long code
is a standard 10-digit phone number that enabled Defendant to send SMS text
messages en masse, while deceiving recipients into believing that the message
was personalized. Defendant can copy and past and send hundreds of characters
out with a few clicks.

3.26 Long codes work as follows: Private companies known as SMS gateway
providers have contractual arrangements with mobile carriers to transmit two-way
SMS traffic. These SMS gateway providers send and receive SMS traffic to an from
the mobile phone networks SMS centers which are responsible for relaying those
messages to the intended mobile phone. This allows for the transmission of a
large number of SMS messages to and from a long code.

3.27 Specifically, upon information and belief, Defendant utilized a combination
of hardware and software systems to send the text messages at issue in this case.
The systems utilized by Defendant have the capacity of store telephone numbers
and to dial such number from a list.

3.28 Defendants unsolicited calls/text message(s) caused Plaintiff actual harm,
including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
trespass, and conversion. Defendants text messages also inconvenienced Plaintiff
and caused disruption of his daily life.

3.29 Unwanted “Robocalls” are the number one complaint in America today.
Americans received over 47 billion robocalls just year.

3.30 Plaintiff estimates he has received tens of thousands of unauthorized and
unwanted text messages and calls in his lifetime from telemarketers. Some have
been from repeat violators and some have been from single call/text violators.
The Bureau of Labor Statistics tells us there are 134,800 telemarketers in the USA.
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 6of39 PagelD 10

If this information is correct American consumers could quite possibly receive
369.31 calls per day and we have to tell the telemarketers is to place us on their
do not call list and we won’t hear from them in another 12 months, and then
process begins all over again? Plaintiff does not want to have his phone ring or
text 369.31 times a day from telemarketers. Plaintiff does not even want one
telemarketer to call him. There is a reason they say we as a nation may disagree
on many issues, but when it comes to unwanted telemarketing (Robocalls/texts)
we all agree that we do not like them.

3.31 The contempt from Senator Hollings was he even wanted to do away with all
telemarketers, period. Plaintiffs pleading as mentioned above are clear and give
an insight on where Plaintiff set of mind. How he wants to left alone and
unbothered by telemarketing calls/texts.

3.32 The do not call provisions of the TCPA cover any plan, program or campaign
to sell goods or services through interstate phone calls. This includes calls by
telemarketers who solicit consumers, often on behalf of third party sellers.

3.33 The TCPA has a “safe harbor” for inadvertent mistakes. If a telemarketer
can show that, as part of its routine business practice, it meets all the
requirements of the safe harbor, it will not be subject to civil penalties or
sanctions for mistakenly calling a consumer who has asked for no more calls, or
for calling a person on the registry.

3.34 Plaintiffs complaint seeks money damages and injunctive relief from
Defendants illegal conduct.

3.35 This private cause of action is a straight forward provision designed to
achieve a straightforward result. Congress enacted the law to protect against
invasions of privacy that were harming people. The law empowers each person to
protect his own personal rights. Violations of the law are clear, as is the remedy.
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 7of39 PagelD 11

3.36 The TCPA was enacted to prevent companies like Defendant from invading
Plaintiffs’ privacy as explained in paragraph 3.27 and 3.28.

3.37 Defendant(s) uses telemarketing to obtain new customers.

3.38 If Defendant(s) want to avoid a TCPA lawsuit, all they have to do is not break
the laws in the TCPA.

4.0 VICARI LIABILITY

4.1 At all times relevant the the events giving rise to this lawsuit, Defendant
acted through its agents and is therefore liable for such actions pursuant of
vicarious liability principles.

4,2 Whenever it is stated herein that Defendant engaged in any act or omission,
the statement includes the acts or omissions by Defendant, its agents, its
employees, its representatives and others with actual or apparent authority to act
on behalf of and bind the Defendant.

. EST F

5.1 There are well defined and nearly identical questions of law and fact that
affect all parties. Such common questions of law and fact include, but are not
limited to, the following:

5.2 Whether Defendant(s) placed such telephone calls to the Plaintiff;

5.3. Whether Defendant(s) TCPA violations and conduct was knowing
and/or willful:

5.4 Whether Defendant(s) can meet their burden of showing that they
clearly and unmistakably obtained “prior express consent” to make
such calls/texts to the Plaintiff;

 
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 8of39 PagelD 12

5.5

5.6

5.7

5.8

5.9
5.10

5.11

5.12

5.13

5.14

5.15

5.16
5.17
5.18
5.19

5.20

5.21

5.22

Whether Defendant(s) are liable for damages to the Plaintiff, as well as
the amount to of such damages;

Whether Defendant(s) identified themselves to the Plaintiff or if
their agents identified the entity on whose behalf the call/text was
being made;

Whether Defendant(s) sent Plaintiff their DNC policy when it was
requested;

Whether Defendant(s) uses telemarketing to obtain new customers;
Whether Defendant(s) have a written DNC policy;

Whether Defendant(s) written DNC policy was shared with anyone
“on demand.”;

Whether Defendant(s) can prove they trained their employees about
the telemarketing rules and laws set in place;

Whether Defendant(s) have maintained a list of persons that they may
not contact;

Whether Defendant(s) have a process in place to prevent phone calls
to either numbers on the National Do Not Call List or numbers on the
telemarketers internal do not call list;

Whether Defendant(s) have a process in place to monitor calls to
prevent violations of the do not call list;

Whether Defendant(s) have maintained an errant list of all call that
violate the do not call regulations;

Whether Defendant(s) can prove they used TCPA compliant vendors;
Whether Plaintiff opted out of receiving calls/texts from Defendant.
Whether Defendant(s) honored Plaintiffs opt out/stop request.

Whether Defendant(s) had reason to know, or should have known that
its conduct would violate the statute.

Whether Plaintiff is entitled to injunctive relief;
Whether Defendant(s) should be enjoined from engaging in such
mentioned conduct in the future;

Common questions in this case have common answers.
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page9of39 PagelD 13

6.0 FACTUAL ALLEGATIONS
SAVOY DEVELEPMENT and
SHAMS RANGWALA

6.01 Plaintiff has received several phone calls and many texts from Defendant
from their phone numbers 469-423-6979, 469-457-2440, 469-502-5060, 469-414-
9377, and 469-202-5627 to his cell phone number ending in 7677. All of these
phone calls were unauthorized, unwanted, and illegal telemarketing phone calls.

6.02 At no time did Defendant identify themselves to Plaintiff, other than Jade.
So all this time Plaintiff had no idea who it was that was texting him, other than
Jade until an email with an offer for his real property identified ‘Jade” as Shams
Rangwala and Savoy Development & Acquisition LLC.

6.03 On Thursday 8-20-2020, at 12:09 PM, Plaintiff received one unauthorized,
unwanted, and illegal telemarketing text, from phone number 469-423-6979, from
Defendants wanting to buy real property from Plaintiff, to his phone number
ending in 7677. The caller did not identify themselves, other than Jade.

6.04 Defendant who only identified himself as Jade continued sending a total of
sixteen unauthorized, unwanted, and illegal telemarketing texts from 469-423-
6979.

6.05 Plaintiff, wanting to find out who was sending the unauthorized, unwanted
and illegal text messages in violation of the TCPA, gave his email to “Jade”.

6.06 On Monday October 26, 2020 at 3:25 PM Defendant sent Plaintiff two
unauthorized, unwanted, and illegal telemarketing text, from phone number 469-
457-2440. Several texts were exchanged back and forth. Plaintiff was trying to
obtain the true identity of “Jade”.

 
 

Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 10o0f39 PagelD 14

Mm Gmail Joe Hunsinger <joe75217@gmail.com>

 

8731 Wadlington Ave

1 message

 

Sammy Rangwala via DocuSign <dse_na2@docusign.net> Mon, Oct 26, 2020 at 3:49 PM
Reply-To: Sammy Rangwala <dfwsammy@gmail.com>
To: Juana Ruth Hunsinger <Joe75217@gmail.com>

nates GO"

Dallas

Sammy Rangwala sent you a document to review and sign.

7/8/2021 Gmail - 8731 Wadlington Ave

REVIEW DOCUMENT
|
|
|
|
|
|

Sammy Rangwala
a dfwsammy@gmail.com
Juana Ruth Hunsinger,

Please DocuSign One to Four Family Residential Contract (Resale) - 2/12/18

Thank You, Sammy Rangwala

Powered by DocuGignry

https://mail.google.com/mail/u/27ik=457e4a1906&view=pt&search=all&permthid=thread-f%3A1681648924903946018&simpl=ms... 1/2
re
 

Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page11of39 PagelD 15

6.08 On Monday October 26, 2020 at 3:49 PM Plaintiff received an email from
United Real Estate Dallas, Sammy Rangwala (who legal name is Shams
Rangwala), and Savoy Development & Acquisition LLC. The email address showes
to come from DSE_NA2@DOCUSIGN.NET and DFWSAMMY@GMAIL.COM.

6.09 After months of receiving unauthorized, unwanted and illegal text
messages from “Jade” Plaintiff now knew the true identity of the sender to be
from Savoy Development & Acquisition LLC. and Shams Rangwala.

6.10 Plaintiff did not have to contact Defendant afterwards to find out their legal
name or who they were working for or the company name. Of all the freaking
junk Plaintiff has gone through with telemarketers, never, not one time, has a
telemarketer given their true identity (to their legally registered business in the
US) to Plaintiff. One time, a few years ago, a telemarketer did give Plaintiff their
business name and phone number and website and agents name and supervisor
name and was actually passed on to the supervisor who took Plaintiffs call. They
answered all of Plaintiffs questions without any hesitation. They were an web
hosting / promotion company in South America.

6.11 Plaintiff now knowing the true identity of the sender of the text messages
just blew off Defendants and did not respond to their texts anymore.

6.12 But Defendant continued to attempt to acquire new business from Plaintiff
by sending Plaintiff unauthorized, unwanted and illegal text messages from
different phone numbers.

6.13 For example, Plaintiff received several unauthorized, unwanted and illegal
text messages from phone number 469-502-5060. The sender did not identify
themselves. When Plaintiff responded, the sender identified themselves as
Defendants, who had previously emailed Plaintiff an offer. Plaintiff, in his attempts
to blow off Defendants, told them he had listed the house with a real estate agent.
When a licensed real estate agent is aware a person who is represented by
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page12o0f39 PagelD 16

another licensed real estate agent, the agent must back off and respect the agent
and their client. Period.

6.14 But, Defendant did it again. Defendant sent Plaintiff more unauthorized,
unwanted and illegal text messages, from a different phone number, 469-414-
9377.

6.15 Defendant sent plaintiff a total of sixteen unauthorized, unwanted and
illegal text messages from phone number 469-414-9377.

6.16 Talk about a pesky buger. Plaintiff knew who the sender was and did not
respond to Defendants unauthorized, unwanted and illegal text messages.

6.17 Plaintiff hates to sound like a broker record, but wait for it. There’s more.
Defendant continued to send Plaintiff unauthorized, unwanted and illegal text
messages from an new number, 469-202-5627.

6.18 Defendant sent Plaintiff a total of thirty one unauthorized, unwanted and
illegal text messages from 469-202-5627.

6.19 Plaintiff is informed and believes and therefore alleges that texts that
Defendant placed to him were made using an automatic telephone dialing
system.

6.20 A telemarketer must provide their name, and the corporate name or
registered name of the organizaition (to the consumer) that they are contacting
consumers on behalf of.

6.21 Defendant did not properly identify themselves to Plaintiff.

6.22 In total, Plaintiff received more than xxx texts from Defendant.

 
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 130f39 PagelD 17

6.23 Does Plaintiff have to always type in print in his Complaint “ unauthorized,
unwanted and illegal text messages” in order to survive a Motion to Dismiss or a
Motion for Summary Judgment? Plaintiff has read other pleadings by attorneys
and they just mention it once and are not repeating themselves like a broken type
writer. But the moment Plaintiff leaves out the verbs explaining the nature of the
text message, the opposing attorney tries to man handle the Plainitff on the
phone or cries out to the judge “look, look, he did not this and that in the text
message”. Why do some attorneys try to gas light Pro Se Plaintiffs? Did they not
read Dondi? Plaintiff will not add all of the screenshots to the exhibits because
the complaint would easily go over one hundred pages. At least give me some
credit, | am trying to make it short.

7.0 FACTUAL ALLEGATION
CONTINUED

7.01 Plaintiff, searching on the Texas Secretary of State’s website [and paying
their search fees], found Defendant to be registered as a Domestic LLC. In the
State of Texas.

7.02 Plaintiff searched Defendant on Pacer [and also paid their fees to search and
look at pleadings] and did not find other complaints against the Defendants for
violations of the TCPA.

7.03 Plaintiff, at no time, gave Defendant his “express consent” to be contacted
by text messages.

7.04 Part of Plaintiffs discovery will will be finding out if Defendant has a
company wide pattern or practice of engaging in the alleged illegal practices at
issue in my case. Plaintiff is proffering that a number of similar incidents have
occurred around the country to other everyday people.

7.05 In this alleged action, it is the Plaintiffs belief the Defendant uses short
codes to run his telemarketing campaign to text people from a phone number and

 

BS
I

Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 14of39 PagelD 18

if they don’t respond he (they) is back at it contacting the same people who did
not respond with a new number.

7.06 The text placed by the Defendant was not necessitated by an emergency.

7.07 Defendants comercial telemarketing texts were transmitted to Plaintiffs
cellular telephone, and within the time frame relevant to this action.

7.08 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

7.09 Plaintiff is not a customer of Defendant and has not provided defendant with
his personal information or telephone number, or sought out solicitation from the
Defendant or their agents.

7.10 It is Defendants burden to prove they has “express consent” per the TCPA to
call the Plaintiff on his cell phone using an “automatic telephone dialing system.”

7.11 At no time did Plaintiff provide prior express written consent, or even prior
permission, for the Defendant or their agents to call the Plaintiff.

7.12 Plaintiff does not have and has never had an established business
relationship with the Defendant.

7.13 The text received by the Plaintiff from the Defendant or their agent was for
the purpose of encouraging the purchase of rental of, or investment in, property,
goods, or services. The call therefor qualifies as telemarketing.

7.14 Plaintiff is the subscriber of phone number ending in 8146 and is financially
responsible for phone service to said number.
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 15of39 PagelD 19

7.15 Plaintiff's phone number ending in 8146 is primarily used for personal,
family, and household use.

7.16 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance
and invasion of privacy” and a Plaintiff suffered a concrete and particularized
harm.

7.17 Upon information and belief, Defendants texts harmed Plaintiff by intruding
upon Plaintiffs seclusion, lost time attending to unsolicited, unwanted and
unauthorized calls, decreased phone battery life, need for more frequent re-
charging of the battery, annoyance, and frustration.

7.18 The FCC has instruct that sellers such as Defendants may not avoid Liability
by outsourcing telemarketing:

[A]llowing the seller to avoid potential liability by outsourcing its
telemarketing activities to unsupervised third parties would leave
consumers in many cases without effective remedy for telemarketing
intrusions. This would particularly be so if the telemarketers were
judgment proof, unidentifiable, or located outside the United States, as is
often the case. Even where third-party telemarketers are identifiable,
solvent, and amenable to judgment limiting liability to the telemarketer
that physically places the call would make enforcement in many cases
substantially more expensive and less efficient, since consumers (or law
enforcement agencies) would be required to sue each marketer
separarately in order to obtain effective relief. As the FTC noted, because
“[slellers may have thousands of ‘independent’ marketers, suing one or a
few of them is unlikely to make a substantive difference for consumers
privacy.”

May 2013 FCC Ruling. 28 FCC Red at 6588(Paragraph 37) (internal citations

omitted).

 
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 16 of 39 PagelD 20

7.19 In its January 4, 2008 ruling, the FCC reiterated that a company on whose
behalf a telephone call is made bears the responsibility for any violations. id.
(specifically recognizing “on behalf of” liability in the context of an autodialed or
prerecorded message call sent to a consumer by a third party on another entity’s
behalf under 47 USC Section 227(b).

7.20 The FCC has explained that its “rules generally establish that the party on
whose behalf a solicitation is made bears ultimate responsibility for any
violations.” See in re Rules & Regulations Implementing the TCPA, CC Docket No.
92-90, Memorandum Opinion and Order, 10 FCC Red 12391, 12397 (Paragraph
13)(1995).

7.21 Depot, or some unnamed entity working on Depot’s behalf, made several
autodialed calls described in this Complaint “on behalf of” Defendants withing the
meaning of the FCC’s Declaratory Rulings and 47 USC Section 227(c)(5).

7.22 On May 9, 2013, the FCC released a Declaratory Ruling holding that a
corporation or other entity that contacts out is telephone marketing “may be held
vicariously liable under federal common law principles of agency for violations
of ...section 227(b) that are committed by third-party telemarketers” See In re
Joint Petition filed by Dish Network, LLC., et al, for Declaratory Ruling Concerning
the TCPA Rules, CG Docket No. 11-50, Declaratory Ruling, 28 FCC Red 6574, 6574
(paragraph 1)(May 9, 2013)(“May 2013 FCC Ruling”).

7.23 More specifically, the May 2013 FCC Ruling held that, even in the absence of
evidence of a formal contractual relationship between the seller and the
telemarketer, a seller is liable for telemarketing calls if the telemarketer “has
aparent (if not actual) authority” to make the calls. 28 FCC Red at 6586
(paragraph 34)
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page17of39 PagelD 21

7.24 The fact is after an illegal telemarketing text Plaintiff has begun to receive
multiple emails a day from Defendant.

7.25 The FCC has repeatedly rejected a narrow view of the TCPA liability,
including the assertion that a seller’s liability requires a finding of formal agency
and immediate direction and control over the third-party who placed the
telemarketing cal, id at 6587 n. 107.

7.26 The may 2013 Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:
[A]pparent authority may be supported by evidence that the seller alows
the outside sales entity access to information and systems that normally
would be within the Sellers's exclusive control, including: access to
detailed information regarding the nature and pricing of the seller’s
products and services or to the seller’s customer information. The ability
by the outside sales entity to enter consumer information into the seller's
sales or customer system, as well as the authority to use the seller’s
trade name, trademark and service mark may also be relevant. It may
also be persuasive that the seller approved, wrote or reviewed the outside
entity’s telemarketing scripts. Finally, a seller would be responsible under
the TCPA for the unauthorized conduct of a third-party telemarketer that
is otherwise authorized to market on the seller’s behalf if the seller knew
(or reasonably should have known) that the telemarketer was violating
the TCPA on the seller’s behalf and the seller failed to take effective steps
within its power to force the telemarketer ti cease that conduct.

28 FCC Red at 6592 (paragraph 46).

7.27 Defendants were legally responsible for ensuring that their vendors
complied with the TCPA, even if Defendants did not themselves make the calls.

7.28 Defendant were legally responsible for ensuring that their vendors complied
with the TCPA, even if Defendants did not themselves make the calls.

 
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 18o0f39 PagelD 22

7.29 Defendants knew (or reasonably should have known( that their vendors
were violating the TCPA on their behalf, and failed to take effective steps within
their power to force the telemarketer to cease that conduct.

7.30 Defendants calls were transmitted to Plaintiffs cellular telephone, and within
the time frame relevant to this action.

7.31 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

7.32 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance
and invasion of privacy” and a Plaintiff suffered a concrete and particularized
harm.

7.33 Upon information and belief, Defendants calls harmed Plaintiff by intruding
upon Plaintiffs seclusion.

7.34 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendants committed multiple violations with a single phone call.

7.35 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendant committee multiple violations with a single text. The number
of texts are irrelevant.

7.36 Defendant Shams Rangwala did not identify themselves as a licensed real
estate agent and did not give Plainitff his |ABS (Information About Brokerage
Service). All Texas licensed real estate agents must give this form out to any

 
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 19o0f39 PagelD 23

potential client as soon as substantive talks about real estate transactions begin.
Some would say it is better to give your IABS upon first contact, as many do this.

7.37 Defendant Shams Rangwala gave notice to Plaintiff in paragraph four of the
Contract where he this notice: “Managing member holds an active Texas real
estate license”. But no IABS.

7.38 The law is quite clear. A license Texas real estate agent must disclose this
information because it lets the potential client know that they are dealing with a
professional who might possibly “eat their lunch”.

7.39 In this case Defendant, in their illegal telemarketing scheme, contacted
Plaintiff and offered less than 50% of its value.

7.40 For example, three little piggies pop their head out of the window from their
second story brick home to see the big bad wolf knocking on their door. The wolf
looks up and tells them he wants to buy their home and a deal gets done or it
does not.

7.41 Maybe it would be different if the wolf looks up at the three little piggies and
said “hey | want to buy your home and by the way | am a licensed real estate
agent in the great State of Texas and here is my Information About Brokerage
Service”. This gives the potential client notice that 1. The wolf is a licensed
profesional and he is qite possibly going to eat your lunch 2. The IABS give you
legal notice that you will or will not be given a fidicuary duty. Which would allow
one to pause for a second and think, wait a minute - What is fidicuary duty and
what is the difference between a customer and a client. They are offering me
$80k for my home, which is 1/3 of its value. Things that make you go hmmm.
When one carries that real estate license and uses its tools, it leads the
impression that a realtor is there to help you with fidiciary duty and not attempt to
ransack you with sixty five plus calls and texts in violation of the TCPA.
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 200f 39 PagelD 24

8.0 STANDING

8.01 Standing is proper under Article Ill of the Constitution of the United States of
America because Plaintiff's claims state: (a) a valid injury in fact; (b) which is
traceable to the conduct of Defendant; and (c) is likely to be redressed by a
favorable judicial decision.

8.02 Plaintiff's injury in fact must be both “concrete” and “narticularized” in order
to satisfy the requirements of Article III of the Constitution.

8.03 For an injury to be “concrete” it must be a de facto injury, meaning that it
actually exists. In Plaintiffs case, Defendant sent a text messages to Plaintiff's
cellular telephone, using an ATDS. Such text messages are a nuisance, an
invasion of privacy, and an expense to Plaintiff. All three of these injuries are
concrete and de facto.

8.04 For an injury to be “particularized” means that the injury must “affect the
Plaintiff in a personal and individual way.” In Plaintiffs case, Defendant invaded
Plaintiffs privacy and peace by texting his cellular telephone, and did this with the
use of an ATDS. Furthermore, Plaintiff was distracted and annoyed by having to
take time, opening and reading the text message. All of these injuries are
particularized and specific to Plaintiff.

8.05 Plaintiffs case passes The “ Traceable to the Conduct of Defendant” Prong.

8.06 The second prong to establish standing at the pleadings phase is that
Plaintiff must allege facts to show that its injuries are traceable to the conduct of
Defendant. The above text message was directly and explicitly linked to
Defendant. The number from which the text was sent belongs to Defendant. This
text message is the sole source of Plaintiff's and the Class’s injuries. Therefore,
Plaintiff has illustrated facts that show that her injuries are traceable to the
conduct of Defendant.

 
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 21o0f39 PagelD 25

8.07 Plaintiffs case passes the “ Injury is Likely to be Redressed by a Favorable
Judicial Opinion” Prong,

8.08 The third prong to establish standing at the pleadings phase requires
Plaintiff to allege facts to show that the injury is likely to be redressed by a
favorable judicial opinion In the present case, Plaintiff's Conclusion include a
request for damages for each text message made by Defendant, as authorized by
statute in 47 USC. Section 227. The statutory damages were set by Congress and
specifically redress the financial damages suffered by Plaintiff.

8.09 Plaintiff, under his 14 Amendment rights, has right to bring this action to be
heard in front of a jury.

8.10 Because all standing requirements of Article Ill of the US Constitution have
been met, Plaintiff has standing to sue Defendant on the stated claims.

COUNT 1

11.01 Plaintiff re-alleges and incorporates the above paragraphs.

11.02Defendant violated 47 USC Section 227(b)(1)(A)(iii) by placing (non
emergency) solicitation texts to the Plaintiff.

11.03 Defendant must pay Plaintiff $500 for each text placed to Plaintiff.

COUNT 2

12.01 Plaintiff re-alleges and incorporates the above paragraphs.

12.02Defendant transmitted ten solicitation texts and calls to Plaintiffs cellular
phone number, which was registered on the Do Not Call registry, violating 47 CFR
Section 64.1200(c).

 
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 22 of 39 PagelD 26

12.03 Defendant must pay Plaintiff $500 for each text placed to Plaintiff.
COUNT 3

13.01 Plaintiff re-alleges and incorporates the above paragraphs.

13.02Defendant knew or should have know that Plaintiff had not given express
consent to receive its texts messages violating USC Section 227(b)(3)(C).

13.03 Defendant must pay Plaintiff $500.

COUNT 4

14.01 Plaintiff re-alleges and incorporates the above paragraphs.

14.02 Defendant transmitted a text to the Plaintiff, despite the fact that Plaintiffs
phone number is listed on the DNC list, a violation of USC Section 227(c).

14.03 Defendant must pay Plaintiff $500.

COUNT 5

15.01 Plaintiff re-alleges and incorporates the above paragraphs.

15.02 Defendant transmitted more than one text_or call to the Plaintiff (ten), a
violation of USC Section 227(c)(5)(B).

15.03 Defendant must pay Plaintiff $500 for each text placed to the Plaintiff.

COUNT 6

16.01 Plaintiff re-alleges and incorporates the above paragraphs.

16.02Defendant spoofed their caller id. The phone numbers on displayed on
Plaintiffs caller id were long codes. Plaintiff cannot call Defendants long code and
speak to someone. A violation of 47 CFR Section 64.1601(4)(e).
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 23 0f 39 PagelD 27

16.03Defendant failed to provide a call back number in the initial text message.
A violation of 47 CFR Section 64.1200(b)(2).

16.04Defendant must pay Plaintiff $500.
COUNT 7

17.01 Plaintiff re-alleges and incorporates the above paragraphs.

17.02Defendant made calls to Plaintiffs phone ending in 8146 intentionally or
knowingly and the calls were not accidental.

17.03Pursuant to TBCC Section 305.053, Plaintiff sues here for monetary
damages.

17.04Pursuant USC Section 227(c)(5) and 47 CFR Section 64.1200(a)(2), treble
the $500 statutory damages to be recoverable by Plaintiff against the Defendant
to $1500 for each transmitted text Defendant placed and for violating the the
DNC request.

17.05Defendant must pay Plaintiff $1500 for each violation and text transmitted
to Plaintiff.

COUNT 8

18.01 Plaintiff re-alleges and incorporates the above paragraphs.

18.02Pursuant to 47 USC Section 227(b)(3)(A) and TBCC Section 305.053, the
court following the trial of this action should issue an order permanently enjoining
Defendant and its agents from engaging in any further conduct with respect to
Plaintiff which violates the rules and regulations of 47 USC Section 227.
Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 24 of 39 PagelD 28

COUNT 9

19.01 Plaintiff re-alleges and incorporates the above paragraphs.

19.02 Defendant intentionally intruded on Plaintiffs solitude, seclusion, and
private affairs by transmitting unsolicited telemarketing calls to his cellular phone.
Defendants intrusion would be highly offensive to a reasonable person.

19.03 The repeated autodialed calls to Plaintiffs cellular phone have caused him
emotional harm and distress, frustration, aggravation, wasted time, a nuisance
and other losses.

19.04 Plaintiff seeks to recover actual damages, including his damages for mental
anguish, to be proven at trial. Mental anguish is one of the torts for which Plaintiff
can recover mental-anguish damages without proving physical injury.

TRIAL BY JURY

20.01 Plaintiff demands a trial by jury under the 7 Amendment of the US
Constitution.

CONCLUSION

Plaintiff has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n which
pretty much establishes the conduct for attorneys and references abusive
litigation tactics from attorneys conduct. Plaintiff believes if Defendant would
read Dondi and instruct their attorney to send copies of the filings and emails
between the Plaintiff and Defendants attorney, this would keep the Defendants
attorney from “poking a stick at Plaintiffs ribs” just to upset him and try to prolong
the hours he will be charging his client.
 

Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 25 o0f39 PagelD 29

Plaintiff requests a copy of Defendants Do-Not-Call Policy to be sent to Plaintiffs
address below.

Plaintiff requests everything he has asked for in his Complaint and other relief as
the Court deems necessary.

Lic

Joe Hyastager ~ Pro se
7216 CF Hawn Frwy.
Dallas, Texas 75217
214-682-7677
joe75217@gmail.com
Case 3:21-cv-01609-C-BT Document 3 Filed 07/12/21 Page 26 of 39 PagelD 30

Texas Franchise Tax Public Information Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEY Compote 05-102 To be filed by Corporations , Limited Liability Companies (LLC) and Financial Institutions
x} Accoums (Rev.9-11/30) This report MUST be signed and filed to satisfy franchise tax requirements
AY oF .
wTcode 13196 Franchise
@ Taxpayer number @ Report year You have certain rights under Chapter 552 and 559, Government Code,
to review, request, and correct information we have on file about you.
3/}2/0/6;4/9)8)2/2) 5) 2 210,;1;9 Contact us at (800) 252-138 lor (512) 463-4600.
axpayer name
SAVOY DEVELOPMENT & ACQUISITIONS LLC
Mailing address Secretary of State (50S) file number or
6913 TRACELAND DR 5 me Fi Comptroller file number
City tate | e lus 4
PLANO TX 024 0802825729

 

 

 

 

 

 

O Blacken circle if there are currently no changes from previous year; if no information is displayed, complete the applicable information in Sections A, B and C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal office
6913 TRACELAND DR
Principal place of business
PLANO, TX 75024-7543
° Officer, director and manager information is reported as of the date a Public Information
Please Sige belem/ Report is completed. The information is updated annually as part of the franchise tax
report. There is no requirement or procedure for supplementing the information as
officers, directors, or managers change throughout the year.
cons ol
SECTION A Name, title and mailing address of each officer, director or manager. . "3206498225219 —
Name le Director mmddyy
MOHIB MASANI MG MEMBER @vs te
expiration
Mailing address ity State IP Code
6913 TRACELAND DR PLANO TX 75024
Name itle Director mm di dy_y
Term
SHAMS RANGWALA MG MEMBER © ves | expiration
Mailing address ity State ZIP Code
6913 TRACELAND DR PLANO ™ 75
Name itle Director mim didiy_sy
Term
O YES expiration
Mailing address city State ZIP Code

 

 

 

 

 

 

SECTION B Enter the information required for each corporation or LLC, if any, In which this entity owns an interest of 10 percent or more.
Name of owned (subsidiary) corporation or limited lability company [State of formation exas $08 file number, Itany|Percentage of ownership

 

 

Name of owned (subsidiary) corporation or limlIted lability company State of formation ‘exas 905 fle number, IranyPercentage of ownership

 

SECTION C Enter the information required for each corporation or LLC, if any, that owns an Interest of 10 percent or more In this entity or Ilmited
liability company.

Name of owned (parent) corporation or limited lability company State of formation ‘exas $05 file number, It anyPercentage of ownership

 

 

 

 

 

 

Registered agent and registered office currently on file. (see Instructions Ifyou need to make changes)

Agent: MOHIB MASANI

office: 6913 TRACELAND DR city PLANO Bate ry PP Coto,

The above information is required by Section 171.203 of the Tax Code for each corporation or limited liability company that files a Texas Franchise Tax Report. Use additional sheets
for Sections A, B, and C, if necessary. The information will be available for public inspection.

\ declare that the information in this document and any attachments is true and correct to the best of my knowledge and belief, as of the date below, and that a copy of this report has
been mailed to each person named In this report who is an officer, director or manager and who is not currently employed by this, or a related, corporation of limited Ilability company.

ign ) itle Date Area code and phone number
here ZAHIR KANJI Electronic 03-04-2019 ( ) °

Texas Comptroller Official Use Only

TL | ! | VE/DE |© | PIRIND O
AANA
AA RNA nA

Blacken circle It you need forms to change
O the registered agent or registered office information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

   

aie erecta Expitation Bate

 

 

License Holder Search

Name or License Number

 

 

SEARCH LICENSES

oh. ees wea er Seed

 

eo

 

 

 

 

 

 

 

Related Information
» Check for Disciplinary Actions

> High Value Data Sets

 

 

 

 

uinecs Add
5430 Lb) Frwy Ste 280
Three Lincoln Centre
Dallas, TX 75240

BT Document 3 Filed 07/12/21 Page 27 of 39 PagelD 31

Cc

 

  

 

cv-01609

Case 3:21

 

 

   

 
Case 3:21-cvR¥.609-C-BT Document 3 Filed Ofdigay §Page3y GRA PagelD 32

< Details

OPTIONS

Notifications

App settings

Block & report spam

1 PERSON

(+) Add people
e (469) 423-6979

 

 

 

 
Case 3:21-cvfQJ.609-C-BT Document 3 Filed Offig4y Pige37 AKA PagelD 33

<

S

6

(469) 423-6979

Thursday, Aug 20 - 12:09 PM

1/2 Hey there, my name is

Jade. Is this your address 8731
Wadlington Ave, Dallas TX
75217? Would like to talk to you
about your property. Kindly call or
text

Aug 20, 12:09 PM

2/2 me at your earliest
convenience. Thank you!

Aug 20, 12:09 PM

Saturday, Aug 22 « 12:08 PM

Interested in getting rid of one of
yours?

Aug 22, 12:08 PM

My name Is Jade. I've been
looking for a few properties in
Dallas.

Aug 22, 12:08 PM

lm %&

 

 

®@Bim ©

‘
SA.

 

 

 

 

 
Case 3:21-cveJl609-C-BT Document 3 Filed Gifig4% §P4qe38 AR PagelD 34

< Details

OPTIONS

Notifications

App settings

Block & report spam

1 PERSON

(+) Add people
e (469) 457-2440

 

 

 

 
 

Case 3:21-cvyfl609-C-BT Document 3 Filed Cit's4a% #1638 FARA PagelD 35

€ (469) 457-2440 CH & :

Noted. Discussing it with my

partners now. Just to confirm, ( O ° ol 6 «odo! (

the email where | could send the

contract is 17 il ?

Cc

Tap to load preview

Your mom's name Is Juana Ruth
Hunsinger?

Mon 3:26 PM

  

Monday « 3:25 PM

Mon 3:32 PM » SMS

Alright. I'm working on the
contract now.

 

 

 

 

 

 

 
Case 3:21-cv-01609-C-BT Document 3 Fil&0714G0% 9BG:44 ARA PagelD 36

<€ Details

OPTIONS

Notifications

App settings

Block & report spam

1 PERSON

(+) Add people

(469) 502-5060

 

 

 

 

 

 
Case 3:21-cvypQJL609-C-BT Document 3 File0 200% BS 46 4M PagelD 37

€ (469) 502-5060 om & :

   

Yesterday + 2:22 PM

1/2 Hey there, is this your
address 8731 Wadlington Ave,
Dallas TX 75217? Would like to
talk to you about your property.
Kindly call or text me at your earli

Fri 2:22 PM

© 2/2 est convenience. Thank you!

Fri 2:22 PM

Yesterday * 4:06 PM

 

Fri 4:06 PM » SMS

Yes we do pay cash. How much
are you looking to sell it for?

Fri 4:10 PM

 

 

 

 

 

 

 
Case 3:21-c)1609-C-BT Document 3 Filed @1g96% deSssP PagelD 38

€ Details

OPTIONS

Notifications
App settings

Block & report spam

1 OTHER PERSON

(+) Add people

e (469) 414-9377
 

Case 3:21-c&)1609-C-BT Document3 Filed G31 96%HBd225 5PM PagelD 39

€ (469) 414.. TH GY Q@ }

Monday, Nov 9 « 7:42 PM

Hi, any update from your

e mom yet?

Nov 9, 7:42 PM 2OaA0
Friday, Nov 13 * 10:50 AM

Hi, how have you been?
Are you still looking to

e sell?

Nov 13, 10:50 AM

Sunday, Nov 22 « 11:50 AM

1/3 Hi, how have you
been? Checking back on
you to see if you could
reconsider my cash
offer for your property?

eo
f 0
& [a Text message © & |

 

. g O 0

 
Case 3:21-cf)1609-C-BT Document 3 Filecb722472%4g52HPM PagelD 40

€ Details

OPTIONS

Notifications
App settings

Block & report spam

1 OTHER PERSON

(+) Add people

©} (469) 202-5627
Case 3:21-cf¥)1609-C-BT Document3 Fileci7R@24@77%4ISSTORM PagelD 41

 

Ss

Ss

G [a ( Textmessage © &

€ (469) 202...

m GW QA }

   

Wednesday, Apr 28 « 9:45 AM

Hello! Jade here, can
we connect and discuss
further?

Apr 28, 9:45 AM

Friday, Apr 30 « 9:44 AM

Hi there. My name
is Jade, | just want
to know what your
thoughts are?

Apr 30, 9:44 AM

Monday, May 3 « 9:42 AM

Hey, can you confirm
if you got,” first
message\_“ st

~bo nw wPete a Lb. A 8

 

ee,

eZ

 

g O O
 

Case 3:21-cv-01609-C-BT Document3 Filed 07/12/21 Page 38 o0f 39 PagelD 42
Gmail - National Do Not Call Registry - Your Regi... https://mail.google.com/mail/u/0?ik=f2b1d3c4c0...

 

Gmail Joe Hunsinger <casa75217@gmail.com>

 

National Do Not Call Registry - Your Registration Is Confirmed
1 message

Verify@donotcall.gov <Verify@donotcall.gov> Fri, Oct 16, 2020 at 3:50 PM
To: CASA75217@gmail.com

Thank you for registering your phone number with the National Do Not Call Registry. You successfully registered your phone number
ending in 7677 on January 06, 2005. Most telemarketers will be required to stop calling you 31 days from your registration date.

Visit https:/Avww.donotcall.gov to register another number or file a complaint against someone violating the Registry.

 

Please do not reply to this message as it is from an unattended mailbox. Any replies to this email will not be responded to or forwarded.
This service is used for outgoing emails only and cannot respond to inquiries.

1 of 1 10/16/20, 5:41 PM
 

JS 44 (Rev. 10/20) - Cae (10/20
The JS 44 civil cover ase.3

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for
purpose of initiating the civil docket sheet.

'21-ev-01609-C-BT

  
 
 

 

Ge sie) Caio Pa Weise of

information contained herein

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
_ JOE HUNSINGER

(EXCEPT IN U.S. PLAINTIFF CASES)

1

(c) Attorneys (Firm Name, Address, and Telephone Number)

_ (b) County of Residence of First Listed Plaintiff DALLAS

DEFENDANTS
SAVOY DEVELOPMENT & A

 
 
 

 

 

County of Residence of First Listed Defendant COLLIN .
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

$-21CV1609- C

 

 

 

 

   

 

     

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) TH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif}
(For Diversity Cases Only) and One Box for Defendant)
(1 US. Government {~]3 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State C1: [] 1  tcorporated or Principal Place Ole (a
of Business In This State
(2 US. Government (14 Diversity Citizen of Another State (12 [J 2 Incomorated andPrincipalPlae (5 (75
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a [13 (1 3 Foreign Nation Os Ce
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box On Click here for: Nature of Suit Code Descriptions.
110 Insurance PERSONAL INJURY PERSONAL INJURY [1625 Drug Related Seizure |_| 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [_] 365 Personal Injury - of Property 21 USC 881 [| 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [_]690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability CO 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment -] 320 Assault, Libel & Pharmaceutical |_} 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury |_| 820 Copyrights 430 Banks and Banking
151 Medicare Act -] 330 Federal Employers’ Product Liability |_| 830 Patent 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal |_| 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability |_| 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY |_| 880 Defend Trade Secrets 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |_| 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal |_]720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations | | 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act |_| 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical | | 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act |_| 864 SSID Title XVI 890 Other Statutory Actions
790 Other Labor Litigation [[ | 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement $93 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act | _] 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate |_| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General |_| 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property } 445 Amer. w/Disabilities -[_| 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
] 446 Amer. w/Disabilities -[_] 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
[_] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
—] 1 Original img Removed from 3 Remanded from oO 4 Reinstated or oO 5 Transferred from 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
USC.227
VI. CAUSE OF ACTION Brief description of cause:
ILLEGAL TEXTS AND CALLS
VIL REQUESTEDIN  [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: _ [«]Yes [No
VIII. RELATED CASE(S)
IF ANY (See instructions): E KET ER
DATE CD APEDRNEY OF RECORD
1-9-2021 A
FOR OFFICE USE ONLY fa’)
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
